Citation Nr: 1524143	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  10-08 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for headaches.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to April 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in August 2011 and April 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This case was previously before the Board in September 2012 and February 2014, on which occasions it was remanded for further development, specifically to obtain additional VA examinations.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. Throughout the appeals period, the Veteran's headaches have been characterized by prostrating attacks occurring at least once a week.

2. The Veteran's combined service-connected disabilities render him unable to maintain reasonably gainful employment.


CONCLUSIONS OF LAW

1. The criteria for a 50 percent disability rating for headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2014).

2. The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.16(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The VCAA applies to the instant claim.  However, inasmuch as this decision grants the benefit sought on appeal, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist failure as to this claim is harmless.  

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Headaches are rated under 38 C.F.R. § 4.124a, concerning neurological conditions. 
Migraine headaches will be assigned a 10 percent rating if there are characteristic prostrating attacks averaging one in two months over the last several months and a 30 percent rating where there are characteristic prostrating attacks occurring on an average once a month over the last several months.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  A maximum 50 percent schedular rating is warranted where there are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.

At all of the VA examinations, in March 2011, March 2012, May 2013, and October 2014, the Veteran has provided a consistent history regarding his headaches.  Specifically, he experiences headaches three to five times a week, for which he takes the either Tylenol or the prescribed pain medication Tramadol.  The headaches require him to go into a darkened room and lay down while the pain lasts, which is usually between four and and twelve hous at a time.  His headaches are accompanied by light and noise sensitivity and occasionally by nausea and vomiting, and are made worse by phsyical exertion.

On his formal appeal, VA Form 9, the Veteran described his headaches as occuring four or five times per week, with one or two of those requiring him to go into a dark room and lie down.  On those occasions, he was left totally incapacitated for a day or longer with little relief from the medication.

The VA examiners in May 2013 and October 2014 both declined to describe the Veteran's headaches as prostrating in nature, noting that he never sought any treatment for them and was not taking any medication to combat them; the medication he reported using was prescribed for other painful conditions.  The examiners found the lack of such objective medical evidence of severe headaches to be significant in demonstrating that the headaches were not as incapacitating as the Veteran reported.

In October 2014, after the most recent examination, the Veteran sought treatment through VA for his migraine headaches.  He reported severe headaches occurring three or four times a week, lasting for between four and twelve hours, with accompanying nausea, photophobia, and phonophobia, as well as occasional vomiting.  He stated that he needed to lie down during the most painful portion of the headaches The provider noted he had not been taking any preventative medication and prescribed an initial dose of depakote, as well as a medication to stop the migraine pain once it began.

Based on the evidence of the Veteran's statements and the description to the VA examiner and the treating physician, the Board finds that the Veteran does suffer from prostrating headaches.  The evidence further indicates that these prostrating headaches generally occur three to four times a week and last between four and twelve hours, and have been present for many years.  The Veteran has stated that the frequency and the severity of the headaches is the reason he left the work force, which is logical and consistent with the description of his symptoms.  As such, the disability picture is one of very frequent prostrating and prolonged attacks productive of severe economic inadaptability, and a disability rating of 50 percent is warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  This is the highest rating possible under the rating criteria.

Extraschedular Rating

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this instance, the rating criteria precisely describe the Veteran's symptomatology and the resulting disability level.  Therefore the assigned rating is adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  

TDIU

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For purposes of entitlement to TDIU, marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16.  Generally, marginal employment shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  38 C.F.R. § 4.16(b); see also Moore v. Derwinski, 1 Vet. App. 356, 358-59 (1991) (indicating that work at odd jobs or while employed at less than half of the usual remuneration shall not be considered substantially gainful employment).  However, marginal employment may be held to exist on a "facts found basis" even when earned annual income exceeds the poverty threshold, including but not limited to "employment in a protected environment such as a family business or sheltered workshop."  38 C.F.R. § 4.16(b).  Further, a Veteran need not show 100-percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Notably, the ultimate issue of whether TDIU should be awarded is not a medical issue, but is a determination for the adjudicator.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2015); see also Moore v. Nicholson, 21 Vet.App. 211, 218 (2007) (The ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.), rev'd on other grounds sub nom. Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

The Veteran's compensable service-connected disabilities are: vertigo (rated as 30 percent disabling effective June 2007); residuals of fractured right carpal scaphoid (major) (rated as 20 percent disabling effective January 2002); limitation of motion of jaw, bilateral (rated as 20 percent disabling effective June 2007); status post right radical mastoidectomy (rated as 10 percent disabling effective August 1995); tinnitus (rated as 10 percent disabling effective May 1996); headaches (rated as 10 percent disabling effective May 1996);residuals of left tympano-mastoidectomy (rated as 10 percent disabling effective February 1999); irritative gastropathy (rated as 10 percent disabling effective April 2007); and, bilateral ear surgical scars (rated as 10 percent disabling effective October 2010).  His overall combined disability rating is 70 percent effective June 2007, which meets the requirement for consideration of a schedular TDIU.  In addition, the Veteran's vertigo, limitation of motion of the jaw, tinnitus, and headaches are shown to be the result of the right radical mastoidectomy, and all five disabilities may be considered as a combined single disability due to a common etiology, thus satisfying the 40 percent rating requirement for TDIU.  (Notably, while this decision herein grants an increased disability rating for headaches which would alone suffice for the single disability rating, the requirement was manifestly met prior to the increased rating claim submission in November 2011.)

Inasmuch as the schedular disability requirements for TDIU are satisfied, the question before the Board is whether the Veteran's service-connected disabilities preclude him from obtaining and maintaining reasonably gainful employment which is consistent with his education and experience.

The VA examiner in March 2011 offered the opinion that the Veteran's headaches precluded him from engaging in strenuous physical activity and that any sedentary activity would need to be performed in a quiet less lighted room.  The examiner further stated that the Veteran's ear disabilities would not preclude sedentary employment, although physical and light duty employment were limited due to his ears, his vertigo, and his headaches.

The VA examiner in June 2011 offered the opinion that the Veteran's irritative gastropathy did not preclude him from engaging in physical or sedentary work and that his right hand disability did not preclude light duty or sedentary employment (although it did limit the ability to engage in strenuous physical activity), and his depression did not render him unemployable.  

The VA examiner in May 2013 offered the opinion that the Veteran's disabilities of right thumb, vertigo, and headaches did not preclude him from light duty, although he was precluded from strenuous work.  Further, the examiner's opinion was that the other service-connected disabilities die not preclude sedentary or physical employment.  Overall, the examiner was of the opinion that none of the Veteran's service-connected disabilities, whether considered singly or in the aggregate, precluded him from sedentary or light duty employment. 

The Veteran has been receiving Social Security Disability Insurance benefits based on a determination of disability beginning in January 2007, specifically osteoarthritis and allied disorders and deafness.  Social Security records include copies of the Veteran's work history, listing jobs as a security officer, warehouse supervisor, sales clerk, and retail store manager.  The Social Security Agency found that the Veteran was unable to engage in any past relevant work and had no transferable skills.

A review of the medical evidence indicates that the Veteran's service-connected disabilities preclude all but sedentary employment.  None of the Veteran's recent work experience has included jobs of a sedentary nature.  In light of these two facts, the Board is forced to conclude that the Veteran is unable to obtain and maintain reasonably gainful employment commensurate with his education and experience as a result of his service-connected disability.  The criteria for an award of TDIU have been met.  38 C.F.R. § 4.16.


ORDER

Entitlement to a disability rating of 50 percent for headaches is granted.

Entitlement to TDIU is granted.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


